SCHALL, Circuit Judge.

ORDER

Eric Bridgeforth submits a motion for leave to proceed in forma pauperis. We consider whether this appeal should be transferred to the United States Court of Appeals for the Eleventh Circuit.*
Bridgeforth sued Bill Hutson under 42 U.S.C. § 1983 regarding injuries to Bridgeforth while he in custody. The district court granted Hutson’s motion for summary judgment and entered judgment. Bridgeforth appealed, seeking review by this court.
This court is a court of limited jurisdiction. See 28 U.S.C. § 1295. It is clear that Bridgeforth’s case does not fall within this court’s appellate jurisdiction. Thus, transfer to the United States Court of Appeals for the Eleventh Circuit is appropriate. See 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
This appeal is transferred to the United States Court of Appeals for the Eleventh Circuit pursuant to 28 U.S.C. § 1631. The motion for leave to proceed in forma pauperis shall be transmitted to the Eleventh Circuit.

 Bill Hutson's motion to dismiss is moot.